

116 HR 2599 IH: Suicide and Threat Assessment Nationally Dedicated to Universal Prevention Act of 2019
U.S. House of Representatives
2019-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2599IN THE HOUSE OF REPRESENTATIVESMay 8, 2019Mr. Peters (for himself, Mr. Bilirakis, Mr. Deutch, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to require State educational agencies and tribal educational
			 agencies receiving funds under section 520A of such Act to establish and
			 implement a school-based student suicide awareness and prevention training
			 policy and school threat assessment team policy, and for other purposes.
	
 1.Short titleThis Act may be cited as the Suicide and Threat Assessment Nationally Dedicated to Universal Prevention Act of 2019. 2.FindingsThe Congress finds as follows:
 (1)Since 2010, suicide has been the second-leading cause of death for young people ages 10–24. In 2016, 6,159 young people ages 10–24 completed suicide.
 (2)Based on the 2017 Youth Risk Behavior Survey of the Centers for Disease Control and Prevention (in this section referred to as CDC), 7.4 percent of youth in grades 9–12 reported that they made at least one suicide attempt in the past 12 months.
 (3)While there is no complete count of suicide attempts in the United States, CDC data suggests that for every reported suicide death, approximately 11.4 people visit a hospital for self-harm-related injuries.
 (4)In 2016, suicide was the 10th-leading cause of death overall in the United States, with over 44,000 people completing suicide, and there were more than twice as many suicides in the United States as there were homicides.
 (5)Youth often display warning signs and signals before harming themselves or others. Research shows that 70 percent of those who complete suicide tell someone of their plans or give another warning sign, and 80 percent of school shooters tell someone of their plans.
 (6)According to the CDC, the rates of suicide among American Indians and Alaska Natives have been increasing since 2003 and are the highest of any racial or ethnic group in the United States. In addition, recent studies of CDC data from 2001 through 2015 show that suicide rates for Black children aged 5 through 12 were roughly two times higher than those of similarly aged White children.
 (7)Research has shown that evidence-based school threat assessment teams reduce suicide; interpersonal violence, bullying, and aggression; school staff anxiety about violence; and expulsion and suspension rates. Evidence-based school threat assessment teams have been shown to increase the willingness of students to seek help for threats of violence and mental illness, use of school counseling, and parental involvement.
 (8)Research has shown that evidence-based school threat assessment teams can lead to a reduction in racial disparities between White, Black, and Hispanic students in school disciplinary outcomes and legal actions. Additionally, research shows that evidence-based school threat assessment teams can help combat the school-to-prison pipeline.
			3.Student suicide awareness and prevention training and teams
 (a)In generalTitle V of the Public Health Service Act is amended by inserting after section 520A of such Act (42 U.S.C. 290bb–32) the following:
				
					520B.Student suicide awareness and prevention training and teams
 (a)In generalAs a condition on receipt of funds under section 520A, each State educational agency and tribal educational agency that receives such funds, directly or through a State or Indian Tribe, shall—
 (1)establish and implement— (A)a school-based student suicide awareness and prevention training policy; and
 (B)a school threat assessment team policy; and (2)collect and report information in accordance with subsection (d).
 (b)School-Based student suicide awareness and prevention training policyA school-based student suicide awareness and prevention training policy implemented pursuant to subsection (a)—
 (1)shall be evidence-based; (2)shall provide evidence-based training to students in grades 6 through 12 regarding—
 (A)suicide education and awareness, including warning signs of self-harm or suicidal ideation; (B)methods that students can use to seek help for themselves and others; and
 (C)student resources for suicide awareness and prevention; (3)shall provide for retraining of such students every school year;
 (4)may last for such period as the State educational agency or tribal educational agency involved determines to be appropriate; and
 (5)may be implemented through any delivery method, including in-person trainings, digital trainings, or train-the-trainer models.
 (c)School threat assessment team policyA school threat assessment team policy implemented pursuant to subsection (a) shall— (1)be evidence-based;
 (2)identify and establish a school threat assessment team within each school, consisting of two or more school personnel, with the team designated to provide triage, and serve as a liaison to intervention, for all reported threats of suicide and interpersonal violence within the school;
 (3)provide evidence-based training to each such team on how to identify, assess, and respond to threats of suicide and interpersonal violence, including training on—
 (A)identification of threats, signs, and behaviors that could result in harm towards one’s self or others;
 (B)evaluation of the seriousness of the threat or danger posed; (C)intervention to reduce the risk of violence; and
 (D)followup to assess intervention results; (4)provide for retraining of the members of each such team no less frequently than every 3 school years;
 (5)establish guidelines to ensure that— (A)where a credible threat is identified, the response conforms with any applicable State and school disciplinary policies; and
 (B)disciplinary action is not applied disproportionately to students on the basis of race, color, religion, sex, national origin, or disability; and
 (6)create procedures and protocols for coordinating with local law enforcement, State reporting websites, and tip lines.
 (d)Collection of information and reportingEach State educational agency and tribal educational agency that receives funds under section 520A shall, with respect to each school served by the agency, collect and report to the Secretary the following information:
 (1)For the school-based student suicide awareness and prevention training policy required by subsection (a)(1)(A):
 (A)The number of student trainings conducted. (B)The number of students trained, disaggregated by age and grade level.
 (C)The number of help-seeking behaviors undertaken by students after implementation of such policy. (D)The number and type of threats of suicide, mental illness, or interpersonal violence reported by students.
 (2)For the school threat assessment team policy required by subsection (a)(1)(B): (A)The number and type of threats of suicide, mental illness, or interpersonal violence reported.
 (B)The number of suicide attempts and completions in the school. (C)The method of reporting within the school a threat of suicide, mental illness, or interpersonal violence, such as in-person reporting, electronic reporting, and anonymous reporting.
 (D)The number of false reports received. (E)The response to each threat reported.
 (F)The demographic information of the students being reported or self-reporting, disaggregated by age, grade level, gender, race, and ethnicity.
 (G)The point of contact for each school’s team. (e)Evidence-Based program listingThe Secretary of Health and Human Services shall coordinate with the Secretary of Education to make publicly available the policies established by State educational agencies and tribal educational agencies pursuant to this section and the training that is available to students and teams pursuant to such policies, including identification of whether such training is available to trainees at no cost.
 (f)Implementation timelineA State educational agency or tribal educational agency shall establish and begin implementation of the policies required by subsection (a)(1) not later than the beginning of the third fiscal year following the date of enactment of this section for which the agency receives funds under section 520A.
 (g)DefinitionsIn this section: (1)The term evidence-based has the meaning given to such term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (2)The term State educational agency has the meaning given to such term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (3)The term tribal educational agency has the meaning given to such term in section 6132 of the Elementary and Secondary Education Act of 1965..
			